DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/01/21. The applicant has overcome the objection, the double patenting rejection, and the 102 rejection as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over a new ground of rejection as formulated hereinbelow and for the reasons of record: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2001-266894 (hereinafter referred to as JP’894) in view of Inoue 2009/0004570.
As to claims 1, 5 and 8:
JP’894 discloses that it is known in the art to make or manufacture a battery comprising a first electrode structure, a second electrode structure, and an electrolyte-separator element placed between the first/second electrode structure (Abstract; 0001-0006; FIGURE 2) wherein both the first/second electrode structures comprises a current collector/substrate, an electrochemically active material layer deposited one current collector/substrate, and wherein the electrode structures include a plurality of slits/breaks/cut-out/channels/holes passing the current collector/substrate and the electrochemically active material layer so that the plurality of a plurality of slits/breaks/cut-out/channels/holes extend to edge/border portions/regions of both the current collector/substrate and the electrochemically active material layer (Abstract; 0016-0020; 0028-0033; FIGURES 4-6, 8, 10 & 12). As depicted in FIGURES 4-6, 8, 10 & 12, supra, the plurality of a plurality of slits/breaks/cut-out/channels/holes are disposed - relative to each other - at an angle of less than 90 degrees.
FIGURE 12, infra, depicts slits/cut-outs/holes/breaks C extending in different directions as instantly claimed. 

    PNG
    media_image1.png
    219
    303
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    184
    859
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    204
    167
    media_image3.png
    Greyscale
        
    PNG
    media_image4.png
    181
    265
    media_image4.png
    Greyscale
       
    PNG
    media_image5.png
    184
    262
    media_image5.png
    Greyscale

As to claims 6-7:
	As illustrated in FIGURES 4-6, 8, 10 & 12, supra, the electrode structures include a plurality of slits/breaks/cut-out/channels/holes passing the current collector/substrate and the electrochemically active material layer so that the plurality of a plurality of slits/breaks/cut-out/channels/holes extend to edge/border portions/regions of both the current collector/substrate and the electrochemically active material layer (Abstract; 0016-0020; 0028-0033; FIGURES 4-6, 8, 10 & 12). JP’894 teaches that it is known to make both the first/second electrode structures include the same or different number of slits/breaks/cut-out/channels/holes (0016-0020; 0028-0033). Thus, the embodiments of JP’894 are representative of electrode structures comprising an exterior film/coating/layer including depressions/projections as instantly claimed. 
JP’894 discloses a battery according to the foregoing description. However, the preceding reference does not expressly disclose the current collector having the specific first slit regions extending inward from the first corner.

As to claim 1:
Inoue discloses that it is known in the art to make batteries comprising current collectors comprising slits 11, 12 extending inward from the first corner (Abstract; 0052-0053; Figure 1). Since the language of independent claim 1 merely recite “extending inward from the first corner” (i.e., proximate to the corner, nearby the corner, in the periphery thereof and the likes) and does not necessarily include the corner itself (so that the corner itself has a gap, cut, incision, slit, opening, aperture), it is believed that the teachings of Inoue read on and are sufficient to satisfy applicant’s broadly claimed invention 

    PNG
    media_image6.png
    610
    581
    media_image6.png
    Greyscale

In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to make the current collector of JP’894 by having specific first slit extending inward from the first corner as Inoue teaches that the specifically disclosed current collectors/contact leads including slits assists in improving the permeation of the non-aqueous electrolyte in the thickness direction of the electrodes; and also the passage of gas through the electrodes becomes easy, thereby resulting in an increased Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new grounds of rejection, applicant is reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality or is capable of performing the intended use, then it meets the claim. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the 
With respect to the double patenting rejection, the same has been overcome by the submission of the 09/01/21 terminal disclaimer which has been approved. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner, Art Unit 1727